Aetna 151 Farmington Avenue Hartford, CT06156 Judith H. Jones Counsel Law & Regulatory Affairs, RW61 Phone: (860) 273-0810 Fax:(860) 273-6939 January 29, 2008 Mr. Tim Buchmiller Senior Attorney United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: Aetna Inc. Definitive Proxy Statement Filed March 19, 2007 File No. 001-16095 Dear Mr. Buchmiller: On January 18, 2008, I received your letter concerning your review of Aetna’s 2007 Definitive Proxy Statement.We anticipate our response letter will be submitted to your office no later than February 29, 2008. Sincerely, /s/ Judith H. Jones Judith H. Jones
